Eschweiler, J.
If there was no prior binding contract between defendant school district and Miss Schultz, the former teacher, then the plaintiff is entitled to recover by reason of having had a formal written contract with the school board made September 11, 1924, for the school year in question.
The defendant asserts that the presence of all three members of the school board at the annual school district meeting July 7th; their apparent recommendation or report of the hiring of Miss Schultz; their acquiescence in the proceeding resulting in the action, represented by the entry in the official minutes that “Miss Schultz rehired as teacher for coming year at same salary,” amount in effect to the same as though they had done the rehiring at a meeting by themselves as school board, as distinguished from the meeting of the electors of the school district. It is further claimed that the following facts all prevented a recovery by plaintiff here, viz.: the denial of an injunction to prevent Miss Schultz continuing as teacher in the suit brought against her by the district, based, as such denial appears to have been, on the view that there was a lawful hiring of Miss Schultz at the annual meeting; that no appeal was taken from such denial; that the school district at such annual meeting voted only enough money to pay the salary of one teacher; that such salary had been paid Miss Schultz by the treasurer of the district upon monthly orders issued by *533the clerk pursuant to the direction of sec. 40.20 (5), Stats., saying that he, the clerk, is “To draw orders on the treasurer for money apportioned to or raised by the district to pay, according to the contract made by the board, the wages of any qualified teachers for teaching the district school,” etc.; and Miss Schultz having taught the entire period and having been so paid.
From early times in this state the legislature, while expressly granting to the electors of the school district in annual meeting duly assembled many and varied powers and duties, and as now expressed in sec. 40.09, Stats., such as voting upon the amount to be raised for building or leasing schoolhouses; for teachers’ wages; for additional teachers; for the purchase of supplies; the length of the school year; to provide for the prosecution or defense of legal proceedings; and by sec. 40.26 that they shall direct the board to build, purchase, or lease schoolhouses, nevertheless by sec. 40.28 it is not the school district, but “The hoard shall contract with qualified teachers, specify in the contract the wages . . . to be paid,” etc.
Just why such a vital and important distinction should be made between the school district as such and its officers, the school board, it is now immaterial to question. The legislature made and has continued such distinction and mandate, and this court must continue to so recognize and uphold, as it has repeatedly done in the past, the law that it is the school board and not the school district which must be the agreeing body with the teacher in order that there be validity to such a contract, and as shown in the following among other cases: Tripp v. School Dist. 50 Wis. 651, 655, 659, 7 N. W. 840; McNolty v. Board of School Directors, 102 Wis. 261, 78 N. W. 439; Manthey v. School Dist. 106 Wis. 340, 82 N. W. 132; Hemingway v. Joint School Dist. 118 Wis. 294, 95 N. W. 116; Pearson v. School Dist. 144 Wis. 620, 129 N. W. 940; Curkeet v. Joint School Dist. *534159 Wis. 149, 149 N. W. 708; Clune v. School Dist. 166 Wis. 452, 166 N. W. 11, 6 A. L. R. 736; State ex rel. Beattie v. Board of Education, 169 Wis. 231, 235, 172 N. W. 153; State ex rel. Van Straten v. Milquet, 180 Wis. 109, 113, 192 N. W. 392; Schaut v. Joint School Dist. 191 Wis. 104, 107, 210 N. W. 270.
Many other courts are. in accord with the rulings in our decisions as to the strictness with which such provisions are to be construed and that persons dealing with such bodies are bound to know thereof at their peril. Martin v. Common School Dist. 163 Minn. 427, 204 N. W. 320; Conners v. Lowell, 246 Mass. 279, 283, 140 N. E. 742; Meader v. West Newbury, 256 Mass. 37, 39, 152 N. E. 315; Schofield v. School Dist. 105 Kan. 343, 184 Pac. 480.
Respondent cannot be helped by relying upon such cases as Butler v. Joint School Dist. 155 Wis. 626, 145 N. W. 180, that such board may lawfully act though not formally called together nor their action recorded; or by Monaghan v. School Dist. 38 Wis. 100, where it was held that a vote of the district to raise a tax to pay for services rendered under an agreement attempted to be executed by the board though possibly without due authority, constituted a ratification of the contract; or O’Loughlin v. Dorn, 168 Wis. 205, 169 N. W. 572, involving the building of a schoolhouse and the ratification of that which such district might have done in the first instance; or School Dist. v. Goodwin, 81 Ark. 143, 98 S. W. 696, where both the district and the board ratified.
The action taken by the school district meeting in July, 1924, was not intended to be, and was not in any proper sense, the action of the school board, the only body which could be party to such a contract with the teacher, and such school district action could give no vitality to it, and there was therefore but one valid and binding contract for teacher’s services for the school year'of 1924-1925, and that the one with plaintiff.
*535This being so, and no substantial grounds being shown or urged why plaintiff should not be entitled, under her contract, to the salary (Kempster v. Milwaukee, 97 Wis. 343, 349, 72 N. W. 743), she must recover. This determination makes unnecessary the discussion of other questions.
By the'Court. — Judgment reversed, and cause remanded with directions to enter judgment for plaintiff.